DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 10 December 2021.
Claims 1, 8, 15 & 19 have been amended.
Claims 6 & 13 have been cancelled. 
Claims 2, 9 & 16 have been previously cancelled.
Claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments, see page 10-12, filed 10 December 2021, with respect to the rejection(s) of claim(s) 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 under 35 U.S.C. 103have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Byron et al. US 2015/0170086 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12, 15 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. US 2015/017086 A1, hereafter Byron in view of Volkov et al. US 2017/0076246 A1, hereafter Volkov and in further view of Ghosh et al. US 2020/0027050 A1, hereafter Ghosh.
Claim 1, 8 & 15
Byron discloses:
receiving data representative of product information and historical transaction opportunity data relating to one or more transaction opportunities for an entity; (para. 0023, 0076 & 0077) 
automating in a current transaction opportunity workflow those of the plurality of tasks identified in an existing transaction opportunity workflow suitable for automation (para. 0056); and 
monitoring the plurality of tasks automated in the current transaction opportunity workflow (para. 0057)
identifying one or more anomalies during execution of the plurality of tasks automated in the current transaction opportunity workflow, wherein identifying the one or more anomalies includes determining those of the plurality of sub-tasks which require human action to complete and are incapable of being automated (para. 0019, 0057, 0058, 0100); and
triggering a notification upon identification of the one or more anomalies describing the human action requisite to perform those of the plurality of sub-tasks, wherein subsequent to identifying the human action is complete, automation of executing a remainder of the plurality of sub-tasks of those of the plurality of tasks in the current transaction opportunity workflow is recommenced (para. 0019, 0057, 0058, 0100).
one or more computers with executable instructions that when executed cause the system (para. 0098 & 0102)
Byron does not disclose the following, however Volkov does:
training, in a machine learning operation, a classifier to identify those of a plurality of tasks associated with a workflow of the one or more transaction opportunities suitable for automation, wherein training the classifier includes performing a pattern mining operation on the data to extract sequence patterns of performed tasks to learn and classify those of the plurality of tasks capable of being automated (para. 0027, 0035 & 0039);
monitoring the plurality of tasks automated in the current transaction opportunity workflow, wherein the monitoring generates feedback data utilized to iteratively enhance accuracy of the machine learning operation (para. 0035 & 0039).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Volkov with the technique of Byron because the training data may be used to build a machine learning model for altering at least a portion of the workflow. An automation forecast that assesses the effects of altering the workflow for a second set of the iterations of the task may be generated, and a workflow alteration recommendation may be provided. Based on automation parameters, such as a minimum required level of accuracy, and the automation forecast, a recommendation regarding whether to automate the task may be included in the workflow alteration recommendation.  Therefore, the design incentives of build a machine learning model for altering at least a portion of the workflow provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  
Byron & Volkov do not disclose the following, however Ghost does:
and wherein the learning and classifying those of the plurality of tasks capable of being automated includes assigning a confidence score to each of a plurality of sub-tasks of each of the plurality of tasks, the confidence score representative of a plurality of features indicative of whether each of the plurality of sub-tasks is capable of automation (para. 0002, 0003 & 0036);
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ghosh with the technique of Byron & Volkov because using a binary relevance classifier chain technique, which may be more efficient than other classifier techniques for large quantities of tasks and activities, such as thousands of tasks and activities (Ghost para. 0037).  Therefore, the design incentives of increased efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 3, 10 & 17
Byron, Volkov & Ghosh discloses the limitations as shown in the rejection of Claim 1, 8 & 15 above.  Byron & Ghosh do not disclose the limitation of wherein learning and classifying those of the plurality of tasks capable of being automated for the current transaction opportunity workflow includes determining those of the plurality of tasks in an identified transaction opportunity. However, Volkov, in Paragraph 0035 discloses “The task may be identified as one that is a good candidate for automation based on various automation parameters, such as: a required minimum level of accuracy, the current number of valid task results (i.e., the number of iterations of the task that have been performed and verified as accurate), task type, cost, error rate, and/or other attributes of the task. Once a human-performed task is identified as being a good candidate for automation, its task results may be used as training data for building a machine learning module for automating the task.” Paragraph 0041 discloses “The automation module stores task results and converts it to training data. In certain embodiments, the task results may be used as training data without any further processing. Machine learning may occur by deriving rules from task results of completed tasks. For example, as numerous users extract the number of shares of stock that are bought and sold in each document, the machine learning model trains itself to identify this type of data in similar documents. In certain embodiments, this figure may be an abstraction of the actual number within the document as it relates to other contextual markers, or other content, within the document. For example, the number of shares of stock that are transacted may usually be below or above a particular line of text, or may have a certain format, such as a real number. Thus, the model may be trained to automate this particular task by identifying other "marker" content within the financial document to extract the desired content.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Volkov with the technique of Byron & Ghosh because the training data may be used to build a machine learning model for altering at least a portion of the workflow. An automation forecast that assesses the effects of altering the workflow for a second set of the iterations of the task may be generated, and a workflow alteration recommendation may be provided. Based on automation parameters, such as a minimum required level of accuracy, and the automation forecast, a recommendation regarding whether to automate the task may be included in the workflow alteration recommendation.  Therefore, the design incentives of build a machine learning model for altering at least a portion of the workflow provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 4, 11 & 18
Byron discloses:
including automatically replicating those of the plurality of tasks in the current transaction opportunity workflow (para. 0024).

Claim 5, 12, 19
Byron discloses:
including scheduling and executing those of the plurality of tasks automated in the current transaction opportunity workflow (para. 0024).

Claims 7, 14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byron in view of Volkov and in further view of Ghosh and in further view of Ganor US 2013/0185191 A1.

Claim 7, 14 & 20
Byron, Volkov & Ghosh discloses the limitations as shown in the rejection of Claim 1, 8 & 15 above.  Byron does not disclose the limitation of testing and evaluating performance of those of the plurality of tasks automated in the current transaction opportunity workflow, wherein an interactive graphical user interface (“GUI”) enables a user to assist with testing and evaluating. However, Ganor, in Paragraph 0029 discloses “Correlation data 130 may be used to analyze events 104 in the context of the entire transactions lifecycle of which the event is a part. Analyzing the entire lifecycle of the transaction may provide patterns, information on similar events executed via other communication channels or device pathways, information on the way in which the transaction's events change over time, or other insights not otherwise available via only the single most recent event 104 alone or exactly matching events. Events may be analyzed for any application, such as, fraud detection, marketing analysis, data security, etc. Events may be analyzed by, for example, one of processors 108 or 114, or other processors.” Para. 0081 discloses “In operation 224, the correlation engine may determine if the identity equality function of the equivalence relation is true. If the identity equality function is false, the incoming event and matching event are not correlated and a process or processor may return to operation 214 to test another event. However, if the identity equality function is true, a process or processor may proceed to operation 226.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ganor with the technique of Byron, Volkov & Ghosh because increase the integrity and security of the system such that the fraud detection alerts the user upon detection of suspicious behavior.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al. US 2019/0042887 A1 discloses “A system for building, training and productionizing machine learning models is disclosed. A model training specification is received, and a plurality of sets of hyper-parameters is obtained. Sets of training data and hyper parameter sets are distributed to distributed training systems. Models are trained in parallel using different sets of training data. Models are trained using multiple sets of hyper parameters. A candidate hyper-parameter set is selected, based on a measure of estimated effectiveness of the trained predictive models, and a production predictive model is generated by training a predictive model using the selected candidate hyper-parameter set and the complete set of training data.”

Prasad et al. US 2020/0073639 A1 discloses “A device may obtain process data relating to a set of processes. The device may process the process data to generate a process analysis model. The device may classify, using the process analysis model, a particular process into a particular class of a set of classes of the process analysis model. The device may automatically assess the particular process based on the particular class, wherein a set of assessment parameters for assessing the particular process is selected based on the particular class, and wherein an assessment score is assigned to the particular process based on values for the set of assessment parameters. The device may determine, based on the assessment score and the particular class, an automation recommendation for the particular process. The device may automatically complete the particular process using a particular tool based on determining the automation recommendation.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619